                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LORENZO HERNANDEZ,

       Plaintiff,

v.                                                      No. 2:18-CV-00547-KRS-GBW

DEMING HOSPITAL CORPORATION d/b/a MIMBRES
MEMORIAL HOSPITAL, EMERGENCY STAFFING
SOLUTIONS, INC., DR. GEORGE WILLIAMS in his
individual capacity, ATLAS MEDSTAFF, LLC, SETH
KEITEL, RN in his individual capacity, JOHN/JANE DOE
NURSES 1-5, in his/her individual capacity, BOARD OF
COMMISSIONERS OF LUNA COUNTY, OFFICERS
ALVIN BENCOMO in his individual capacity, DANIEL
ACOSTA in his individual capacity, PAUL SANCHEZ in his
individual capacity,

______________________________________________________________________________

DEMING HOSPITAL CORPORATION d/b/a
MIMBRES MEMORIAL HOSPITAL,

       Third-Party Plaintiff,

v.

EMERGENCY STAFFING SOLUTIONS, INC., and
ATLAS MEDSTAFF, LLC,

       Third-Party Defendants.


                       ORDER OF DISMISSAL WITH PREJUDICE

       THE COURT, having before it Plaintiff Lorenzo Hernandez and Defendants Deming

Hospital Corporation d/b/a Mimbres, Memorial Hospital, Emergency Staffing Solutions, Inc.,

Dr. George Williams, Atlas Medstaff, LLC, and Seth Keitel, RN’s Joint Motion to Dismiss with

Prejudice, FINDS that the Motion is well taken.

       IT IS THEREFORE ORDERED that Plaintiff’s Complaint (and all subsequent

                                          Page 1 of 3
Complaints), as well as all of Defendant Memorial Medical Hospital’s Counterclaims and

Crossclaims, are hereby dismissed with prejudice, with each party to bear its own costs and

attorney’s fees.



                                                   ____________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE




SUBMITTED BY:

RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.


By: __________________________________________
       Valerie Reighard Denton
       Jose R. Blanton
       Taylor C. Zangara
       Post Office Box 1888
       Albuquerque, NM 87102
       Telephone: (505) 765-5900
       Facsimile: (505) 768-7395
       Email: vdenton@rodey.com
              jblanton@rodey.com
              tzangara@rodey.com
       Attorneys for Defendants Atlas MedStaff, L.L.C., and Seth Keitel, RN


APPROVED BY:

Electronically Approved by Frances Crockett Carpenter on April 15, 2019
Frances Crockett Carpenter
Law Office of Frances Crockett
925 Luna Circle NW
Albuquerque, NM 87102
505-314-8884
Fax: 505-835-5658
Email: frances@francescrockettlaw.com

                                          Page 2 of 3
Electronically Approved by Rebecca Kenny on April 15, 2019
William C Madison
Rebecca Kenny
Paul Cash
Madison Mroz Steinman & Dekleva, PA
201 3rd St. NW, Suite 1600
Albuquerque, NM 87102
505-242-2177
Fax: 505-242-7184


Electronically Approved by Bill Wilson on April 15, 2019
Chad J. Castille
Germer PLLC
America Tower,
2929 Allen Parkway,
Suite 2900
Houston, Texas 77019
Email: ccastille@germer.com




                                         Page 3 of 3
